DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication US 2019/0333227 A1, in view of Greiser et al. (US Publication 2010/0127702 A1, hereafter Greiser).
As per claim 11, an independent claim, Zhang teaches the invention substantially as claimed including a computer-implemented method (ABSTRACT; para. [0001]) for using machine learning to suppress fat in acquired magnetic resonance (MR) images, the method comprising: 

using a neural network to generate a plurality of synthetic fat suppressed images based on the multi-echo images (Zhang discloses a method for generating a water-fat separated image using a neural network (ABSTRACT; FIG. 4; para. [0007]; para. [0038]; para. [0042]). Water-fat separated images, e.g., MRI images in which the contributions to the MR signal from fat tissues and water, commonly referred to as the "fat signal component" and the "water signal component" of the MR signal, have been partially and/or fully separated from each other. Therefore the generated "water images" refer to a type of water-fat separated image where the fat signal component has been partially and/or fully removed, i.e., fat suppressed images, and "fat images", as used herein, refer to a type of water-fat separated image in which the water signal component has been partially and/or fully removed (para. [0003])); and
displaying the synthetic fat suppressed images (FIG. 1 #18; para. [0036]). 
Zhang teaches every limitation recited in claim 1 except for the received images are acquired without performing fat saturation on the anatomical area of interest.
Greiser discloses system and method for acquiring MRI data (ABSTRACT). Within a human body, water and fat protons are the two chemical species which generate dominant MR signals. Since the water component and the fat component have different resonance frequencies, in order to eliminate the error in the field map estimation due to chemical shift effects, at least three echoes are acquired. The use of three or more echoes allows a reliable separation of phase effects due to field 
Taking the combined teachings of Zhang and Greiser as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider acquiring multi-echo MRI images without performing fat saturation as performed by Greiser in order to reduce errors raised by field inhomogeneity.

As per claim 12, dependent upon claim 11, Zhang in view of Greiser teaches that the neural network is a deep learning network (Zhang FIG. 4, 7 and 8). 

As per claim 13, dependent upon claim 12, Zhang in view of Greiser teaches that the deep learning network is based on a U-Net structure (Zhang FIG. 8; para. [0044]). 

As per claim 17, an independent system claim, Zhang in view of Greiser teaches a system (Zhang ABSTRACT; FIG. 1) for using machine learning to suppress fat in acquired magnetic resonance (MR) images, the system comprising: 
an MR imaging system comprising a plurality of coils (Zhang FIG. 1; FIG. 2 #82; para. [0037]) configured to acquire a plurality of multi-echo images from an anatomical 
one or more computers (Zhang FIG. 1) configured to use a neural network to generate a plurality of synthetic fat suppressed images based on the multi-echo images (See rejections applied to claim 11); and 
a display (Zhang FIG. 1) for presenting the synthetic fat suppressed images (See rejections applied to claim 11).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication US 20190333227 A1, in view of Greiser et al. (US Publication 2010/0127702 A1, hereafter Greiser), as applied above to claim 12, and further in view of Redfern et al. (US Publication 2018/0373678 A1, hereafter Redfern).
As per claim 14, dependent upon claim 12, Zhang in view of Greiser teaches that the plurality of multi-echo images are acquired in a plurality of dimensions (Zhang’s MR data is at least multi-echo (See rejections applied to claim 1) and multi-channel (para. [0010] “feeding a plurality pairs of real part images and imaginary part images to the neural network”)), but does not teach that the deep learning network transforms the plurality of dimensions into a single virtual dimension.
Redfern is evidenced that transforming input data format from multi-dimension to a single dimension is well-known and practiced (para. [0144]).
Taking the combined teachings of Zhang, Greiser and Redfern as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider transforming input data format from multi-.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Publication US 20190333227 A1, in view of Greiser et al. (US Publication 2010/0127702 A1, hereafter Greiser), and Redfern et al. (US Publication 2018/0373678 A1, hereafter Redfern), as applied above to claim 14, and further in view of Meyer et al. (US Publication 2019/0279361 A1, hereafter Meyer). 
As per claim 15, dependent upon claim 14, Zhang in view of Greiser and Redfern teaches that the plurality of dimensions correspond to echoes and channels (See rejections applied above to claim 14), but does not teach the rest dimensions. 
Meyer discloses multi-dimension MRI data including slices, subjects, pre-contrast processing, and post-contrast processing (para. [0099]-[0100]). 
Taking the combined teachings of Zhang, Greiser, Redfern and Meyer as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to include multiple dimension MR data as disclosed by Meyer in order to improve the robustness of the trained neural network. 

As per claim 16, dependent upon claim 15, Zhang in view of Greiser, Redfern and Meyer teaches that the plurality of dimensions further include channels of the MRI system used in acquiring the multi-echo images (See rejections applied to claim 14). 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is Examiner’s statement of reasons of allowance.
Claims 1-10 disclose a method for using machine learning to suppress fat in acquired magnetic resonance (MR) images. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664